Title: To James Madison from Wilson Cary Nicholas, 30 May 1816
From: Nicholas, Wilson Cary
To: Madison, James



Sir,
Richmond, May 30th, 1816.

By a resolution of the General Assembly of Virginia, the President and Directors of the Literary Fund are requested to digest and report a system of public education, calculated to give effect to the appropriations made to that object by the Legislature, and to comprehend in such system the establishment of one University, and such additional Colleges, Academies and Schools, as shall diffuse the benefits of education throughout the Commonwealth, and such rules for the government of such University, Colleges, Academies and Schools, as shall produce economy in the expenditures for the establishment and maintenance, and good order and discipline in the management thereof.  As President of the Board, the duty devolves on me to collect from every source the information necessary for this important object.  The great cause of Literature and science is not local in its nature, but is an object of interest to the whole human species.  The Commonwealth of letters embraces every region however remote.  It cannot fail to excite pleasing emotions in every enlightened American, to perceive that Virginia has taken this subject under its patronage, and devoted a fund to its accomplishment, which is annually increasing.  To you, Sir, I think it proper to address myself, knowing your attachment to literature, and feeling great confidence that you will not consider your valuable time mis-spent in communicating any ideas which may promote so useful an object.  I can assure you they will be received with the high scense of obligation which their importance must inspire.  I have the honor to be, With great respect, Sir, Your humble servant,

Wilson Cary Nicholas

